Case 1:20-cv-00853-JPW-PT Document1 Filed 05/27/20 Page 1of5

FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Wo Leeson J Gc¥Sen 15334061 :

 

 

 

 

 

 

 

 

(Name of Plaintiff) (inmate Number)
Pio. Bex tom . WWhileDyee , PA [18 87
(Address) :
: é .

(2) : / é wd ~ C Zz MEGS

(Name of Plaintiff) (Inmate Number) :

(Case Number)

(Address)

(Each named party must be numbered,

and all names must be printed or typed)

VS. : CIVIL COMPLAINT

(1) Doua\as K. White
(2) Celhering Gore, FILED nN
(3) SCRANTO

(Names of Defendants) : MAY 6 9020

(Each named party must be numbered, :
and all names must be printed or typed) : PER _

    

TY CLERK
TO BE FILED UNDER: 42 U.S.C. § 1983 - STATE OFFICIALS
X_ 28 U.S.C. § 1331 - FEDERAL OFFICIALS
L. PREVIOUS LAWSUITS

A. If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

N/a

 

 

 
Case 1:20-cv-00853-JPW-PT Document1 Filed 05/27/20 Page 2 of 5
Il. EXHAUSTION OF ADMINISTRATIVE REMEDIES

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action.

A. Is there a prisoner grievance procedure available at your present institution? X_Yes No

B. Have you fully exhausted your available administrative remedies regarding each of your present
claims? Yes A No

C. If your answer to “B” is Yes:
1, What steps did you take? Oca\\y Soden xo Woe Werden Wr dK. While , Dr. Sdnwd #
Sesteras tones Ond  Cilecd an eppeal Lica Nocleast Cegiam) office
2. What was the result? The Northeast [esfenal of hice far/ Fe
CeSpona @nd  avtrounledves (eleiot of clelivens
D. If your answer to “B” is No, explain why not: Tits Aufl (2$conel fos] +>

Parwéd 2 Me cwitt Co Lo citean dociaior that Comba Gout | me te Mare onto
Are nek Stee, The Process 1S Slew. Paced. “

Il. DEFENDANTS

vhs
3

(1) Name of first defendant: Daralas Ye. Whole.

Employed as Warden at Alleavssack \~ous Secsneihy Cap ples.
Mailing address: _9.0. Boot \Seo , ne - -Ages, CA _{(1¢87-ISeo
(2) Name of second defendant: Catherine Core
Employed as_ LON at Allental boas Security Complos
Mailing address: _P.0. Bok (Soo _,Whike-dlee pa (7 FE 7— /Seo
(3) Name of third defendant:
Employed as at
Mailing address:

(List any additional defendants, their employment, and addresses on extra sheets if necessary)
IV. STATEMENT OF CLAIM

 

 

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, including

dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three
extra sheets if necessary.)

I, Sia, frocil L)Qoeoy Orcleced by He. White, to remain in
2kpectmnally Close Proximity te aterximak. [Sa other samoftes

In aa open ie, olereiizory like Anukiag Unt -for 24 hou 2 Aas
Case 1:20-cv-00853-JPW-PT Document1 Filed 05/27/20 Page 3 of 5

Tdous Weeks. mm vulnerable, oe  Corkrock he  Coutn-14.

2 On Yfaleo ot Dillan 2 Cequsted a blesd prossre Cheeks
Ong LJor ne-Lseed alice en U] Ef deed at TlPan Dm wey
Cedused to henlhy care. (2 Gregg une

3. SQdken “Abo Me} \e- Lonoke, On. Aho Geragaurd)
Osally 16 Nuse, of FAA Ghoutk Mx} \n2a lr Conte me
Onc  Meglical tceadmen? frum flat burdocy crurol Cacrrer

 

RELIEF

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.)

1. Entocce the Bop +0 Gur cleld Cevier Adminis fehww

Lemeady roceS$

 

 

2 Demoncl that He fewson Start CovEd- 19 testing, Mouide
better MNéidical reid meat and Services : Miso Pros.de
Mental healt Services.

 

3. Adopt Q_ process of Actelecut'on EV4 luativn ot
iAMs tes for Home Caontine Ment tha 4 are at-frse tO
Contract the Courb- 1% pirus _Ond perc Swe, dram tee
Case 1:20-cv-00853-JPW-PT Document1 Filed 05/27/20 Page 4of5

 

I declare under penalty of perjury that the foregoing is true and correct.

Signed this S day of [Y) Af , 20 a2

 

Signature Of Plaintiff)
Case 1:20-cv-00853-JPW-PT Document1 Filed 05/27/20 Page5of5

es east . gine ce
1 3 5 .

 

Lae p apm 2 0 Pasa SN |
Bois 2 g AV

L88L1

 

rat ELE DS ere
ick CE, Adit SE

TGV COOMNETIV-XETE09 TYNOLLO

eer PPP a tem percent, at Deter
Riel SYS RS Sea ek

“Taek,

 

 

 

Vd “WHA BLIHM ~

Bsa] XOM'Od ©

a@wdadoo Iwasa

"py SESRSLAE LW Y_ vsne J \_SaaWON/INVN SIVANI
